DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of there a common technical feature in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that Prior art does not teach etching.  This is not found persuasive because Under PCT guidlelines Part Appendix chapter 5:
A5.26[1]  Where a claim defines a product in terms of the process by which the product is made, the claim should be construed as a claim to the product per se that possesses the characteristics derived from the manufacturing process stated in the claim. Therefore, the patentability of a product defined by a product-by-process claim does not depend on its method of production. A product is not rendered novel merely by the fact that it is produced by means of a new process. If the product in such a claim is the same as, or obvious from, a product described in an item of prior art, the claim is unpatentable even though the product described in the item of prior art was made by a different process.
Correspondingly MPEP 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" )..
As such Applicant argument that the etch process is lacking in the device is not found convincing; a device is defined by it structure not by how it was made.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a plurality of electrodes provided to be connected to middle portions of sides of the plurality of piezoelectric ceramic layers along external walls of the plurality of stacked piezoelectric ceramic layers.
It is unclear if they are actually connected or not? The recitation of “to be” is in the future the structure should recited in the current form not what it is to become.
As to claim 3, “when the plurality of piezoelectric ceramic layers are stacked on one another, directions that the non-etched sides from among the plurality of sides face are determined based on characteristics of the piezoelectric element used for the speaker.”
It is unclear if the configuration is actually claimed, further this is inherent.
As to claim 4 claim 4 recites wherein the plurality of piezoelectric ceramic layers are produced in a rectangle shape, and wherein four electrodes are provided respectively in close contact with four external walls of the plurality of stacked piezoelectric ceramic layers along middle portions of the four external walls. However applicant does not positively recite the that the device comprises four electrodes so it is unclear if the device comprises the electrodes or not.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 10 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Hatano (cited on IDs).
As to claim 1, Applicant set forth no structure of what the etch produces etch can have very little affect so the term does not impart a specific structure. Moreover claims 8 and 9 point to a specific structure. Claim 1 must be broader then these so etch does not add a structural difference to the claimed device. A CMP is a form of etching. Applican should recite a structure such as recessed or the like.
Hatano therefore teaches . A piezoelectric element for a speaker, the piezoelectric element comprising (paragraph 4): a plurality of piezoelectric ceramic layers stacked on one another in a thickness direction (items 106); and a plurality of electrodes provided to be connected to middle portions of sides of the plurality of piezoelectric ceramic layers along external walls of the plurality of stacked piezoelectric ceramic layers (102s figure 3), wherein middle portions of some sides from among a plurality of sides of each of the plurality of piezoelectric ceramic layers are etched (this adds no structure they may have been etched since there is no shape associated with the etch), and wherein the plurality of piezoelectric ceramic layers are stacked on one another in the thickness direction not to overlap non-etched sides from among the plurality of sides (some portion maybe considered unetched this does not limit the structure).
b.	As to claim 2, Hatano wherein middle portions of sides other than one side from among the plurality of sides of each of the plurality of piezoelectric ceramic layers are etched (product by process any portion can be etched), and wherein the plurality of piezoelectric ceramic layers are stacked on one another in the thickness direction not to overlap non-etched sides from among the plurality of sides (figure3). 
c.	As to claim 3, Hatano teaches , wherein, when the plurality of piezoelectric ceramic layers are stacked on one another, directions that the non-etched sides from among the plurality of sides face are determined based on characteristics of the piezoelectric element used for the speaker, this is inherent.
d.	As to claim 5, Hatano can be interpreted as teaching wherein a width of an etched middle portion on a side of the piezoelectric ceramic layer is greater than a width of the electrode.
e.	As to claim 6, Hatano can be interpreted as wherein the middle portions of the some sides on a top surface of each of the plurality of piezoelectric ceramic layers are etched.
f.	As to claim 7, Hatano can be interpreted to teach wherein a shape and a size of the etched middle portions on each of the plurality of piezoelectric ceramic layers are determined based on characteristics of the piezoelectric element used for the speaker.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Genmei (20170363409).

As to claim 4,Hatano does not teach wherein the plurality of piezoelectric ceramic layers are produced in a rectangle shape, and wherein the device comprises four electrodes are provided respectively in close contact with four external walls of the plurality of stacked piezoelectric ceramic layers along middle portions of the four external walls.
Genmei teaches providing  4 electrodes 35a -35d to reduce faults in the device paragraph 59-61.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 4 electrode in a piezoelectric element in a rectangular form of a piezoelectric device to act as redundant electrodes in case of electrode breakage and to further improve current spreading.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Nakashima (cited Ids) and Genmei.
As to claims 1,8-9 Hatano therefore teaches . A piezoelectric element for a speaker, the piezoelectric element comprising (paragraph 4): a plurality of piezoelectric ceramic layers stacked on one another in a thickness direction (items 106); and a plurality of electrodes provided to be connected to middle portions of sides of the plurality of piezoelectric ceramic layers along external walls of the plurality of stacked piezoelectric ceramic layers (102s figure 3), wherein middle portions of some sides from among a plurality of sides of each of the plurality of piezoelectric ceramic layers are etched (this adds no structure they may have been etched since there is no shape associated with the etch), and wherein the plurality of piezoelectric ceramic layers are stacked on one another in the thickness direction not to overlap non-etched sides from among the plurality of sides (some portion maybe considered unetched this does not limit the structure) and wherein the middle portions of the some sides on a top surface of each of the plurality of piezoelectric ceramic layers are etched.
Hatano does not teach herein the middle portions of the some sides on the top surface of each of the plurality of piezoelectric ceramic layers are etched in a half circle shape or in a half oval shape or wherein the middle portions of the some sides on the top surface of each of the plurality of piezoelectric ceramic layers are etched in a half donut shape.
Nakashima teaches both a donut and half circle shape cut out for the electrodes figure 7 appears like a donut and half circle.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a cut out in a donut/half circle form with an electrode to reduce device size since all electrodes would be embedded in the device.
b.	As to claim 2, Hatano wherein middle portions of sides other than one side from among the plurality of sides of each of the plurality of piezoelectric ceramic layers are etched (product by process any portion can be etched), and wherein the plurality of piezoelectric ceramic layers are stacked on one another in the thickness direction not to overlap non-etched sides from among the plurality of sides (figure3). 
c.	As to claim 3, Hatano teaches , wherein, when the plurality of piezoelectric ceramic layers are stacked on one another, directions that the non-etched sides from among the plurality of sides face are determined based on characteristics of the piezoelectric element used for the speaker, this is inherent.
d.	As to claim 5, Hatano can be interpreted as teaching wherein a width of an etched middle portion on a side of the piezoelectric ceramic layer is greater than a width of the electrode.
f.	As to claim 7, Hatano can be interpreted to teach wherein a shape and a size of the etched middle portions on each of the plurality of piezoelectric ceramic layers are determined based on characteristics of the piezoelectric element used for the speaker.  
g.	As to claim 10, Hatano teaches wherein the plurality of piezoelectric ceramic layers comprise at least four piezoelectric ceramic layers stacked on one another (see figures).

	h.	As to claim 4, Hatano does not teach wherein the plurality of piezoelectric ceramic layers are produced in a rectangle shape, and wherein the device comprises four electrodes are provided respectively in close contact with four external walls of the plurality of stacked piezoelectric ceramic layers along middle portions of the four external walls.
Genmei teaches providing  4 electrodes 35a -35d to reduce faults in the device paragraph 59-61.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 4 electrode in a piezoelectric element in a rectangular form of a piezoelectric device to act as redundant electrodes in case of electrode breakage and to further improve current spreading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896